 GEORGE LITHOGRAPHCOMPANY431George Lithograph Company and San Francisco Oak-landMailers Local No. 18.Case 20-CA-7488June 25, 1973DECISION AND ORDERBy CHAIRMAN MILLER AND MEMBERS FANNING ANDJENKINSOn March 9, 1973, Administrative Law Judge LeoF. Lightner issued the attached Decision in this pro-ceeding. Thereafter, the Charging Party and GeneralCounsel filed exceptions and supporting briefs. Re-spondent filed a brief in opposition to the exceptionsof the Charging Party and General Counsel.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge only tothe extent consistent herewith.Although he found that Respondent discontinueditsmailing department solely to avoid having to rec-ognize the Mailers Union in the event it won an elec-tion, the Administrative Law Judge, citingTextileWorkers v. Darlington Manufacturing Co.,380 U.S.263 (1965), dismissed the complaint on the groundthat there was "not a scintilla of evidence from whichit could be reasonably inferred that the closing of themailing department had a chilling effect on the unionactivities of Respondent's remaining employees." Inthe course of his discussion of the Supreme Courtdecision inDarlington, supra,the Administrative LawJudge also citedMotor Repair, Inc.,168 NLRB 1082,andA.C. Rochat Company,163 NLRB 421, whereinthe Board found insufficient evidence to support afinding that the partial closings were motivated by apurpose to chill unionism.It is evident from his Decision that the Administra-tive Law Judge viewedDarlingtonas requiring in allcases affirmative evidence of an actual "chilling ef-fect" on remaining employees. We disagree.Darling-tonrequires only a finding of the foreseeability of thechilling effect rather than evidence of its actual occur-rence. To hold otherwise would involve the Board inwhat would often be an impractical if not impossibleinvestigation into the subjective state of mind of thoseemployees alleged to have been "chilled" in the exer-cise of their Section 7 rights.With respect to the correct formulation of the testestablished by the Supreme Court inDarlingtonandits application to the facts of this case,we believe ourobservations in the Supplemental Decision on Re-mand inDarlington,165 NLRB 1074,are relevant.We stated there that in determining whether a pur-pose to "chill"existed wewould rely onthe "fairinferences arising fromthe totality of theevidenceconsidered in thelightof then-existing circum-stances." We noted that proof of the requisite motiva-tion to "chill"could be provided by something lessthan the direct evidence"rarely available in thesecases."Thuswe concluded that on the facts ofDar-lington,wherein it had been foundthat theplant wasclosed because of opposition to the union,the inci-dence of onesuch directlycausative antiunion motivestrengthened the probability of a second antiunionpurpose-i.e., the"chilling" of remaining employeesin the exercise of their Section7 rights.We pointedout that while proof of one antiunion motive wouldnotipsofactoestablish the other,depending on all thefacts and circumstances, it would indicate a disposi-tion toward the other and be sufficient to support alogical inference.Applying thisrationaleto thefacts of the instantcase,the record fully supports the finding that theclosing of the mailing division was solelyprompted byRespondent's open hostility to the Mailers Union andits intention to keep the MailersUnionout of theplant,even at the cost of closing down what appearsto have been a profitable operation.In this regard therecord is replete with credited testimony concerningRespondent's frequent communications to employeesrelative to its opposition to the Mailers Union and itsdetermination that the MailersUnionshould not gaina foothold in the plant.As indicatedpreviously,a finding of one such an-tiunion purpose although notipso factoproof of an-other is suggestive of the existence of the other. Inlight of all the facts and circumstances of this case andnoting particularly that the mailing division was locat-ed in the same building as Respondent's other busi-ness operations,was servicedby several other depart-ments, and was operated under the same immediatemanagement, we conclude that Respondent's closureof its mailing divisionwith the openly avowed pur-pose of blocking the Mailers organizational activitiesin the mailing department could not but operate as adeterrent to the exercise of Section7 rights by theremaining employees.Given theproximity of themailing division and Respondent's other business op-erations,as well as the frequency and vehemence withwhich Respondent announced its opposition to theMailers Union,we mayreasonably infer and find that204 NLRB No. 50 432DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe "chilling effect" of the conductin issueon otheremployees was entirely a foreseeable-and hence in-tended-consequence of that conduct.[PlasticsTransport, Inc.,193 NLRB 54.The fact that Respondent's remaining employeesare currently represented by other labor organizationsdoes not negate a finding that the Respondent's ac-tion in closing the mailing division was aimed at chill-ing the exercise of Section 7 rights by the remainingemployees. Employees have the right to replace theircurrent bargaining representative with another repre-sentative. This right lies exclusively with the employ-ees and is one that employees should be free to exer-cise without interference or pressure from their em-ployer. It is clear, however, that no employee wouldfeel free toexercisethe right to replace an incumbentunion in an instance, such as is presented by the factsof this case, where an employer has already closeddown part of itsbusinessoperations because of itswell publicized hostility to one union and its equallywell publicized preference for another, albeit incum-bent union.In view of the foregoing we find that Respondent,George Lithograph Company, closed its mailing divi-sion in order to discourage membership in and organi-zational activity on behalf of San Francisco OaklandMailers Local No. 18 and to chill the exercise of Sec-tion 7 rights by its other employees. By such conductRespondent has engaged in and is engaging in unfairlabor practices within the meaning of Section 8(a)(1)and (3) of the Act.THE REMEDYHaving found that Respondent has engaged in un-fair labor practices violative of Section 8(a)(1) and (3)of the Act, we shall order that it cease and desisttherefrom and take certain affirmative action, includ-ing resuming its mailing division's operations andreinstating and making whole all the employees 2 dis-charged as a result of its decision to terminate itsiMotor Repair, Inc, supra,cited by the Administrative Law Judge insupport of his Decision, is distinguishable from the instant case since inMotor Repairan employer closed one facility located a substantial distancefrom its other facilities Inasmuch as there was nothing in the record indicat-ing contact between the employees in the facility eventually closed by theemployer and the employer's remaining employees,and no other evidenceof a purpose on the partof the employer to produc..a "chilling effect," theBoard concluded that the closing was lawful The second case cited by theAdministrative Law Judge,A C Rochat Co, supra,is clearly inapposite InRochat anemployerterminated its entire work force with the exception ofa salesman and a bookkeeper,neither of whom were"amenable to unioniza-tion "2Mark Ryan,Jeffrey Nevelow,James Deru, Karen Ramey, James Ready,Betty Tobin, and Kurt RaethChairman Miller concurs in the decision of his colleagues in finding thatRespondent violated Sec 8(a)(3) and(I)of the Act With respect to theremedy, however,Chairman Miller would order the Respondent to offerreinstatement to each of the dtscrtmmatees by either(1) reestablishing itsmailing division operations,or (2) offeringreinstatementto each to anymailing operations.All backpaycomputations shallbe in accordancewith F.W. Woolworth Company,90NLRB289, andIsisPlumbing& Heating Co.,138NLRB 716.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tionsBoard hereby orders that the Respondent,George Lithograph Company, San Francisco, Cali-fornia, its officers, agents, successors, and assigns,shall:1.Cease and desist from:(a)Discouragingmembership in San FranciscoOakland Mailers Union Local No. 18, or any otherlabor organization of its employees, by discriminatingin regard to their hire, tenure, or any other terms orconditions of employment.(b)Closing down or threatening to close down anyof its operations for the purpose of discouraging mem-bership in, sympathy for, or activity on behalf of, theUnion or any other labor organization by employeesof such operation and in order to discourage suchactivity by other employees.(c) In any like or related manner interfering with,restraining, or coercing their employees in their rightto self-organization, to form their own labor organiza-tions, to join or assist the Union or any other labororganization, to bargain collectively with representa-tives of their own choosing, and to engage in concert-ed activities for the purpose of collective bargainingor other mutual aid or protection, or to refrain fromany or all such activities.2.Take the following affirmative action designedto effectuate the policies of the Act:(a)Resume operation of its mailing division at itsSan Francisco plant, offer reinstatement to employeesMark Ryan, Jeffrey Nevelow, James Deru, Karen Ra-mey, James Ready, Betty Tobin, and Kurt Raeth andmake them whole in the manner set forth in the sec-tion entitled "The Remedy," above, for the loss ofearnings suffered as a result of the discriminationagainst them.(b) Post at its San Francisco, California, plant co-pies of the attached notice marked "Appendix." 3 Co-position in its existingoperations which he is capable of filling by displacing,if necessary, any employees hired in any such positionsince the date of thediscriminatory conduct, giving preferenceto the discriminatees, in so doing,in order of seniority,and in the eventof unavailabilityof jobs sufficient topermit immediate reinstatement of all the discriminatees,place those forwhom jobs are not now available ona preferential hiring list forany futurevacancieswhich may occur in jobs the saiddiscriminatees are capable offillipgHe would also order Respondent to make thediscnmmatees wholefor any loss of pay suffered by paying eachof them a sum of money equalto the amounthe would have earned as wages fromthe date of his termina-tion to the date he either secures equivalentemploymentelsewhere or Re-spondent offers him reinstatement GEORGE LITHOGRAPHCOMPANYpies of said notice, on forms provided by the RegionalDirector for Region 20, after being duly signed byRespondent's representative, shall be posted by Re-spondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where noticesto employees are customarily posted. Reasonablesteps shall be taken by it to insure that said notices arenot altered, defaced, or covered by any other material.(c)Notify the Regional Director for Region 20, inwriting, within 20 days from the date of this Order,what steps the Respondent has taken to comply here-with.APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a trial in which all sides had a chance to giveevidence, the National Labor Relations Board hasfound that we violated the National Labor RelationsAct and has ordered us to post this notice. The Actgives all employees these rights:To engage in self-organizationTo form, join, or help unionsTo bargain collectively through representa-tives of their own choosingTo act together for collective bargaining orother mutual aid or protectionTo refrain from any or all of these things.WE WILL NOT do anything that interferes with,restrains, or coerces employees with respect tothese rights.WE WILL NOT threaten our employees with clos-ing operations if they insist on representation bySan Francisco Oakland Mailers Local 18.WE WILL NOT refuse to bargain with the above-named labor organization, or any other labor or-ganization, as a representative of our employeesin any unit held appropriate for the purposes ofcollective bargaining.WE WILL reestablish our mailing division at ourSan Francisco plant.WE WILL reinstate the employees of the mailingdivision and WE WILL make them whole for any3In the event that this Order is enforced by a Judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board "pay lost by themDatedBy433GEORGE LITHOGRAPH COMPANY(Employer)(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, Box 36047, 13018 Federal Building,450 Golden Gate Avenue, San Francisco, California94102, Telephone 415-556-3197.DECISIONSTATEMENT OF THE CASELEO F. LIGHTNER, Administrative Law Judge: This pro-ceeding was heard before me in San Francisco, California,on November 28 and December 8, 1972, on the complaintof General Counsel, as amended, and the answer of GeorgeLithograph Company, herein referred to as Respondent.'The complaint alleges violations of Section 8(a)(3) and(1)and Section 2(6) and (7) of the Labor ManagementRelations Act, of 1947, as amended (61 Stat. 136; 65 Stat.601; 73 Stat. 519; 21 U.S.C. Sec. 151et seq),herein calledthe Act. The parties waived closing arguments, and briefsfiled by the General Counsel and Respondent have beencarefully considered.Upon the entire record,' and from my observation of thewitnesses, I make the following:FINDINGS AND CONCLUSIONSIBUSINESS OF RESPONDENTRespondent is a California corporation with its principalplace of business at 650 Second Street, San Francisco, Cali-fornia, where, at all times material herein, it has been en-gaged in the commercial printing and mailing servicebusiness.During the year preceding the issuance of thecomplaint, a representative period, Respondent purchasedgoods, supplies, and materials, in the amount of $192,000,from identified suppliers located in California, which sup-pliers received said goods, materials, and supplies directlyfrom outside the State of California.The complaint alleges, the answer admits,3 and I find thatiThe name of Respondent was corrected at the outset of the hearingA charge was filed on May 15, and an amended charge was filed on June13A complaint was issued on August 10, and amended at the outset of thehearing herein All dates herein are 1972 unless otherwise indicated2General Counsel has filed a motion to correct the transcript No objec-tion thereto has been filed The motion is grantedIn addition, certain errors in the transcript are hereby corrected 434DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent, at all times material, has been an employerengaged in commerce and in operations affecting commercewithin the meaning of Section 2(2), (6), and (7) of the Act.11THE LABOR ORGANIZATION INVOLVEDIt is undisputed,and I find,that San FranciscoOaklandMailersLocal No.18, herein referred to as the Union, is,and at all times material herein has been,a labor organiza-tion within the meaning of Section2(5) of the Act.111THE UNFAIR LABOR PRACTICESA. The IssuesThe principalissuesraised by the complaint and answer,and litigated at the hearing, are whether the Respondent by(1) discontinuing its mailing operations to discourage itsemployees from selecting the Union as their collective-bar-gaining representativeon June 9 or by (2) terminating MarkRyan, Jeffrey Nevelow, James Deru, Karen Ramey, JamesReady, Betty Tobin, and Kurt Raeth, on June 9, was discri-minatonly motivated and, in either event,engaged in con-duct violative of the provisions of Section 8(a)(3) and (1) ofthe Act.Respondent denies the commission of any unfair laborpractice. By answer, Respondent admits that it discontin-ued its mailing operation on June 9 and terminated thenamed employees, but asserts it was economically motivat-ed.B. Supervisory PersonnelThe complaint alleges, the answer admits, and I find thatDon Nolan,general manager, and Tim Foley,plant manag-er, at all times material herein,have been agents of Respon-dent,acting on its behalf within the meaning of Section2(13) of the Act,and supervisors within the meaning ofSection 2(11) of the Act.C. BackgroundThe facts set forth under this subsection are undisputed.Fred Steele credibly related that he had been employedin the mailing businessfor 40 years, andhad operated abusinessunder the name of Steele's Mailing Service, Inc.,and been itspresident for 23 years. He described the mail-ing operationasmaintainingsubscription lists for maga-zines,newspapers, and inferentially, trade and unionjournals, applying labels to the material, packaging, anddelivering them to the post office.Steele terminated his businesson August 28, 1971. Steele3The answer fails to respond to the allegations of subpar III of thecomplaint TheBoard'sRulesand Regulations, Series S, as amended. Sec102 20, provide,inter aimAll allegations in the complaint, if no answer is filed, or any allegationin the complaint not specifically denied or explained in an answer,unless respondent shall state in the answer that he is without knowledge,shall be deemed to be admitted to be true, and shall be so found by theBoardrelated that his contract with the Union, inferentially, theMailers Union,4 was terminating. Steele related he had de-cided to close the operation and lease the equipment toRespondent.A lease, with option to purchase, agreement was enteredinto by Harold J. Childs, president for Respondent, andSteele, under date of October 21, 1971, by its terms effectiveSeptember 1, 1971, fora term of 66 months, commencingSeptember 1, 1971. The lease provided for rental paymentsof $1,000 per month for the first 6 months, and $733.33 permonth, commencing "March 1, 1971" (sic), with the optionto purchase effective at any time on or after "February 29,1971" (sic). Steele related the agreement covered a portionof the mailing equipment which he had used in his business.Steele agreed to act as a consultant during the period fromSeptember 1 to November 30, 1971.Steele relatedthat he transferred the equipment toRespondent's plant on September 1, 1971. On that date,Robert Tobin was retained by Respondent as mailroomsuperintendentor foreman, having had the same positionwith Steele,who was his father-in-law. Tobin's wife Betty,daughter of Steele, performed the clerical duties for Steele,and was likewise retained, for that purpose, by Respon-dent.' Tobin asserted that his experience, and that of hiswife,were necessary for Respondent to start in the mailingbusiness as the Respondent had no experience in this activi-ty and itwas a newoperation. Steele asserted that his wifedid production work as well as being the office clericalemployee.The record is obscure as to how many, if any, of Steele'semployees were retained by Respondent, other than Tobinand his wife.Tobin was unable to relate how many employ-ees were engagedby Respondent on September 1, asserting"they were coming and going so fast at first that I reallycould not tell you." He then asserted that for the first fewweeks they had quite a few employees and it then leveledoff, and for a few months commencing in October, they hadnineemployees. On June 9 there were seven employees.Kurt E. Raethcredibly related that he was employed byFoley as production assistant in the mailing department,commencing October 6, 1971. Raeth asserted he worked onthe production line and in the mailingdepartmentand thathis duties changed constantly. Among other assignments, hehad to check dockets for the billing department; the fore-man would send him out to get parts if they had a break-down.He alsowent to the post office to inquire about postalregulations relative to certain mailing pieces. In the mailingdepartment he reported to Tobin. However at times he re-ported to Foley for particular assignments relative -to themailroom operation. Tobin corroborated Raeth, whose rec-itation Ifind credible.Raeth related that he wrote a letter to a customer, sug-gesting theuse of heavier stock, to permit the use of auto-matic mailing equipment rather than a hand operation. TheWhile Steele did not identify the Union, his foreman, Tobin, related thathe hadbeen a member-of the Mailers Unionsince 1960 and identified thatUnion as having a contract at Steele's Accordingly, I find that theMailersUnion represented the employees at Steele's Mailing Service in August 19715Tobin asserted that he, his wife, and Raeth were not paid on an hourlybasis, while the restof the mailing department employees were paid on anhourly basis This assertion is undisputedand is credited. GEORGE LITHOGRAPH COMPANY435letter was sent to the American Civil Liberties Union. Raethexplained they had no typing facility in the mailing depart-ment and he gave the letter to the executive secretary whotyped in the words "Manager, Mailing Department," belowthe place for his signature. Foley called this to his attentionand advised that he had no authority to use any title andthat he was not, in the future, to use any title. Raeth assertedhe had no supervisory authority. His assertion is undisputedand is credited.Steele described Respondent's facility at 650 SecondStreet as acomplete printing plant, occupying a six-storybuilding. Tobin attended meetings of department heads andrelated there were 10 departments. Steele identified Nolanas treasurer of Respondent. It appears undisputed thatRespondent's employees, other than the mailroom depart-ment, were representedby Lithographers and Photoengrav-ers InternationalUnion, AFL-CIO, Local No. 280, hereinLPIU, Bindery Workers Union of Northern California, Lo-cal 3. Two janitors were represented by Building ServiceEmployees Union, Local No. 87.HansRoenau has been vice president of Respondent for2-1/2 years. Roenau credibly related that Respondent hasbeen operating its printing plant, bindery department, andshipping and receiving departmentsince1924. Roenau as-serted there were approximately 70 shop employees repre-sented by LPIU and the Bindery Union. Inferentially, thiswould include four or five employees in the customer ser-vice department, as well as those in the shipping and receiv-ing department.D. EventsPreceding June 91.Employees'union activities and related eventsJeffery Nevelowwas employed by Respondent, in themailroom,commencing September 9, 1971. Nevelow credi-bly relatedthat he was interviewed,relative to his beinghired,by RalphDurango.'Nevelow asserted that Durangoadvised the nature of company benefits, and that at the endof 90 dayshe would have union membershipin LPIU.Nevelow related that on January 26 Elsie Drayage, whomhe identified as the foreman of the short run department orsmall offset department, gave him anauthorization card forLPIU,which he signed.Nevelow asserted that approximately 2 months after sign-ing the cardfor LPIU,he contacted the MailersUnion. Asa result,he and six other employees in the mailing depart-ment met with Dave Banks,president of the Union, at therestaurant after work.At that timeNevelow signed an au-thorization card for the Mailers Union. Nevelow placed thetime of this event as theend of Aprilor early May, howeverthe authorization card bears the date of March 23.6 It is undisputed that Durango was employed as a customer service man-ager, a supervisory job,and conducted this particular interview by reason ofthe absence of the person who normally conducted such interviews. Suchinterviews were not a regular part of Durango's responsibilities.7Nevelow related that he had gone to the short run offset department topick up something and this is when the conversation with the foreman oc-curredNevelow acknowledged he did not know the duties, responsibilities,or authority of the foreman or how many employees there were in thatdepartment.Nevelow related that about a month after the meetingwith Banks Ray Pappert, president of LPIU, took five of theseven employees in the mailroom to a restaurant for dinner.Nevelow identified a letter, dated April 27, signed by Neve-low, Ramey, Ryan, and Deru, advising Pappert of the revo-cation of authorization cards previously signed by thosenamed.Nevelow related a conversation he had, initially with No-lan which Foley joined later, on May 18. Nevelow acknowl-edged he requested the meeting. Initially he requested thatNolan advise him of the company policy regarding raises,vacation schedules, and union benefits, which Nevelow as-serted the employees had been promised when they werehired. Nolan inquired if Nevelow had gone to his supervi-sor, Tobin. Nevelow responded that Raeth was the coordi-nator of the mailroom and had been unable to obtainrequested information. Nolan then inquired if Nevelow wasaware of the fact that unfair labor practice charges had beenfiled against Respondent. Nevelow responded that he wasaware of this fact. Nevelow then advised Nolan that therewas a rumor that they were closing down the mailroom onFriday, and it appeared to be related to the filing of thecharges. Nevelow asserted that Nolan responded, "Do youknow how close you came to being fired Friday?" Nolanthen indicated by holding out his thumb and forefinger, andasserting, "That close."Nevelow asserted he then asked Nolan if he would allowthe ITU in the shop and that Nolan responded, "Under nocircumstances." At this time Nolan inquired if Nevelowwould object to Foley being present, and Foley joined theconversation. Foley advised that they were new at the mail-ing business, having purchased it from Steele, that afterSteele left as consultant, and Tobin took over, they more orless let it ride until the charges were filed. Nevelow theninquired about rumors that they were considering movingthe shop outside the building. Nolan advised they had con-sidered such a move but did not feel the mailroom couldundertake the cost of having to duplicate the services ofshipping and receiving departments. At this time Tobin re-quested Nevelow to return to work. This conversation ex-tended from approximately 2 p.m. until 3 p.m. A furtherconversation was held, commencing at 4 p.m. and lastinguntil approximately 5:15 p.m.The conversation was continued, in Nolan's office, withNolan and Foley present, at 4 p.m. At that time Foleyadvised the company policy relative to vacations and ad-vised Nevelow that the mailroom employees should havehad raises "long ago." Foley advised the matter could besolved by advising the Board that the employees were gointo rescind their authorization cards for the Mailers Union.When Nolan received a telephone call, Foley and Nevelowwent to Foley's office. At that time Nevelow again askedFoley if reasonable arrangements could be worked out withthe Mailers Union, if Respondent would accept that Union.Nevelow asserted that Foley responded in the negative.Nevelow then inquired if the employees could work out anarrangement with LPIU, if that would keep the shop open,and Foley responded that that was what they were after.8 Steele identifiedITU as theparent(International)and the Mailers Unionas a local. 436DECISIONS OF NATIONAL LABOR RELATIONS BOARDNevelow asserted at that time Nolan rejoined the conversa-tion and related that Respondent's attorney, Holmes, ad-vised that the employees should "get the facts of life" fromPappert, and that Nolan and Foley should not be talking tothem. Nolan then asserted that his discussion was "off therecord."Nevelow related that he told Foley that LPIU had madea bad first impression by making no impression at all, andthey had not done much better the second time at the din-ner. Nevelow asserted he then thanked Nolan for the dinneranyway, and that Nolan asked "if it was that obvious," andNolan asserted it was. Nevelow then suggested that theyshould let it ride for 30 or 60 days. Nevelow asserted thatFoley responded that he couldn't guarantee that it would bethere another 30 days. Nevelow then suggested that hewould get in touch with LPIU, and Foley providedPappert's telephone number, and advised Nevelow to callPappert that night.Nevelow also related that he advised Nolan and Foleythat the employees were not self-destructive but heard theMailershad a high scale and that they had advised Banks,at the first meeting, that they did not want to be priced outof a job. Nevelow also related that he asserted that theywere mailers, and not lithographers, and that the Lithogra-phers benefits did not match the Mailersbenefits.Nevelowquoted Foleyas assertingthat "LPIU has a door-to-doorcontract in the shop and that the Mailers were shopbust-ing."When Nevelow inquired if theywere refusingto recog-nize theMailers under any circumstances, Nolan respondedthey would sit on $50,000 worth of equipment first.Nevelow asserted that Foley inquired how Nevelowwould votein an electionand asserted he responded if theelection wastomorrow he would vote for the ITU. Foleythen inquired if the election was not tomorrow how hewould vote and Nevleow responded that if he thought itwould go to LPIU he would vote for them, but if he thoughtitwas going to theMailers,he would vote for them. Neve-low assertedFoley then inquired if Nevelow knew how therest would vote, and he responded, "If it were tomorrowthey would vote for the Mailers." 9It is undisputed that, under date of May 29,the mailroomemployees were handed a document by Tobin which read:Notice to Employees of Mailing OperationDue to a lowsalesvolume of the department and ourlack of success in making it a profitable operation, itwill be terminated on Friday, June 9, 1972. We willendeavor to provide employment to all employees ofthe department through that date.The equipment of the mailing department has beenor will be offered for sale and the customers will bereferred to other firms already established in the busi-9Nolanand Foleydid not appear as witnesses,and Respondent offeredno explanation of its failure to call them.The testimonyof Nevelow is thusundisFuted and is creditedHowever, the complaint contains no allegation that thisconduct constitut-ed a violation of Section 8(a)(l) of theAct GeneralCounsel asserted thatitwas background to reveal the motivation of Respondent in closing themailing department and its receipt was so limited.ness.This action is regretted but economic circumstancesrequire that unprofitable operations of the company beterminated. The efforts made by the employees to assistus in trying to establish a department on a competitivebasis have been greatly appreciated, but the companyhas no alternative at this time but to terminate.2.Respondent's efforts to sell mailing businessSteele credibly related that on April 28 Nolan called himat home and advised that the Mailers Union had asked foran election,10 that Holmes, Respondent's attorney, had ad-vised they would make an arms' length sale if this wouldavoid the Mailers Union. Steele asserted that Nolan alsoadvised that under no circumstances did they intend to havethe ITU in their plant. Nolan then asked if Steele wouldagree to transfer the lease to some other party. Steele re-sponded that he would consider it if it was a substantial andreliable party. Nolan suggested Harry Childs, who was nolonger president of Respondent, and Steele advised hewould consider such a transfer)'Steele also related that Nolan stated, "it was regrettablethat this had come up because this was beginning to be agood department for them."Raeth credibly related that in late April or early May hehad a conference with Nolan in Nolan's office. At that timeNolan advised that he had contacted Childs, former presi-dent, regarding taking over the mailing operation. Nolanadvised Raeth that Nolan had prepared "these figures," 12that Raeth should make some photostats and meet withSteele and Childs to discuss the possibility of Childs takingover the operation. Raeth related that Nolan advised him,"This looks like a good deal. Go out and do a goodsellingjob."Raeth identified writing on the bottom of the documentas being in the handwriting of Nolan. The note reads:Harry: It would appear that after we got off the largeconsultation fee and settled down, with the exceptionof the month of February, which was a short month, itappears to now be a going profitable operation. Call ifany-P's. (Signed) D.Raeth asserted, after photostating, he took the documentto the Flower Mart where he had a luncheon meeting withSteele and Childs. Raeth asserted it was Steele, not Raeth,who sought to ascertain whether Childs was interested inacquiring the mailroom operation. Raeth related the discus-sion at the luncheon concerned the customers Steele hadserviced and the fact that the Teamsters Union was the onlycustomer not retained by Respondent. Raeth asserted therewas no discussion of the omission of administrative ex-pense, general overhead, or selling expense. Steele corrobo-rated Raeth relative to his meeting with Childs, at the endof April or the first of May, at which time Steele was givena copy of the document presented to Childs.1310 Thepetition for electionwas filed on April 611Steele relatedthat he had known Childs personally for 20 years or more.12G. C Exh 12, reflecting monthly operatingcosts,September throughApril, and a profit except the first 2 months13 I have noted,supra,that Nolan did not appearas a witness.The testimo-ny is undisputed and is credited GEORGE LITHOGRAPHCOMPANY437Steele credibly related that about 2 weeks after his meet-ing with Childs, after the unfair labor practice charges hadbeen filed on May 15, he had a further conversation withNolan who advised that the effort to enter into an agree-ment with Childs had fallen through. Nolan then advisedSteele he had found another prospect identified as the SmithCompany. Steele related that he responded that he couldnot consider this because the unfair labor practice chargeshad been filed and Steele did not think this would be legaland did not want to get involved in an unfair labor practice.Steele asserted that Nolan again repeated that Respondentwould not have the ITU in the plant. Steele asserted thatNolan then advised they would not have the Mailers Unionin the plant even if they had to close the operation and "eat"the contract for the equipment.Steele acknowledged that, by letter dated May 26, Nolanadvised that Respondent was exercising its option to pur-chase. The letter requests Steele to render a bill of sale inaccordance with the terms of the lease agreement.Tobin credibly related that on May 9 Nolan inquiredwhether Tobin had heard from Childs. Tobin responded hehad not. Tobin related that Nolan and Foley had discussedselling or closing the mailroom department. They inquiredwhether Tobin was in a position to purchase the operations.Tobin responded in the negative. Nolan then advised TobinRespondent could live with LPIU but not the ITU, and theywould either sell or close the mailroom before they wouldlet it go to the ITU, and that the board of directors wouldnot accept the ITU.Tobin asserted that on May I I Foley came to Tobin'soffice. Tobin inquired if there was any word about closingthe mailroom. Foley responded they would definitely closeitbefore it went to an election.Tobin related that on May 16 Nolan and Foley came tohis office. Tobin's wife was present. They advised Tobin totell the customers they were doing business as usual. Theythen stated they were operating on a day-to-day basis "andwe would be the first to know when they decided to closedown the mailroom."Tobin asserted that on May 25 in Foley's office, Nolanasked Foley if Foley had heard from Pappert. Tobin relatedthat Nevelow was supposed to get in touch with Pappert tosee if the LPIU would represent the mailroom employees.Foley responded that he had been advised by Pappert thatNevelow had not been in touch with Pappert. Nolan thenstated, "We will just have to eat $42,000 worth of equipmentand close the mailroom down."Nevelow credibly related that on May 29 Betty Tobin wasinstructed to address envelopes to customers, enclosing acopy of a letter signed by Nolan, dated June 2. The letterreads:Dear Customer:EffectiveFriday,June 9,theGeorge LithographCompany will no longer be able to service your mailingrequirements.You will be contacted personally within the next dayor soby Mr.Kurt Raeth, whom you have dealt withregarding placement of your business elsewhere.Please be assured that we have made provisions tosee that in any event,even after the aforementioneddate, we will see that your mailing requirements aremet and that you are not placed in any jepardy (sic) inthis regard.We have several reliable firms we can recommendand whom would like to meet with you as soon ispossible.If you have any questions at this time, please callMrs. Betty Tobin at this number.We wish to thank you for your loyal patronage, wewillmake every effort to make the transition an easyone for you.Mailroom Closed-June 9It appears undisputed that all of the named employeeswere discharged on June 9 and Respondent discontinuedthat portion of its business at that time.Nevelow related that all of the employees were laid off atthe same time, except Foreman Tobin stayed an additionalweek.14E. Respondent's Purported Economic DefenseAt the outset of the case, Respondent asserted the opera-tion was begun on an experimental basis. Respondent erro-neously asserted the company had a new president whowanted to expand the operation by bringing in a new typeof service which the plant had not formerly engaged in.i5Respondent then asserted that it had tried to make a go ofit for 6 or 7 months and lost money on the operation.Hans Roenau has been vice president for 2-1/2 years. Hisduties include estimating the costs on jobs, preparing con-tracts, and working up hourly rates. Since Roenau becamevice president the estimating department has continued toreport to him.Roenau related that on March 7, at the request of Nolan,he prepared a memorandum and accounting study of themailing department operation for the month of January.16This document reflects a loss, for that month, of $706. How-ever the document which Nolan gave Raeth to submit toChilds reflects a profit for the same month of $1,030.17Roenau was unable to explain satisfactorily the allocationfor insurance, taxes, and depreciation initially asserting thathe thought it was on the proportion of square footage used14However, to the contrary, Tobin related that he commenced work atArcadia Graphics on June I I I find it unnecessary to resolve this conflict15While it is undisputed that Childs resigned as president and was re-placed, it was Childs who signed the lease agreement, as president, on Octo-ber 21 Accordingly, i find that Childs' replacement became president afterRespondent had begun the mailroom operationResp Exh I17The comparison of these two documents reveals charges, in Resp Exh1, for customer service, $182, and indirect labor, $116, not reflected in theearlier document, and a charge of $510, in Resp Exh 1, as compared to acharge of $408 in the earlier document, for fringe benefits and a charge of$58 for utilities, as compared to $63 for the same item in the earlier documentThe later document also inaccurately reflects equipment rental of $733,which Roenau acknowledged was erroneous and should have been $1,000Thusthe netloss should have been $973, not $706, for the month of January,inResp Exh I Resp Exh I reflects $885 for Raeth's salary and fringebenefits and $406 for a proportion of corporate overhead while the earlierdocument reflects $75 for office administrative expense and $25 for tele-phone 438DECISIONS OF NATIONAL LABOR RELATIONS BOARDfor the department. He then asserted it was on the propor-tion of the total value of the product. He then asserted theallocation for depreciation was not prorated in terms of theamount of income from this department in relation to otherdepartments but on square footage. He was then unable toexplain why 1 percent was allocated for insurance and taxeswhile 1-1/2 percent was allocated as the proportion forcorporate overhead. Roenau then denied that he was sayingthat the mailroom occupied 1 percent of the total space inthe building. Roenau was then self-contradictory in assert-ing the computation for insurance and building deprecia-tionwas based on the percentage of space used by themailroom as compared to the entire building.Roenau asserted he made a subsequent study of the eco-nomics of the mailing department, for the entire period ofitsoperation, after the department was closed in June.18This summary reflects losses of $1,952 for September,$3,189 for October, $3,527 for November, a profit of $820for December, losses of $1,275 for January, $3,345 for Feb-ruary, $584 for March, $1,601 for April, and $5,288 for May,for a total loss of $19,941. However the earlier documentprepared by Nolan, for Raeth to submit to Childs, reflectslosses in September and October of $536 and $874 re-spectively. The November figure is obscure.19 Decemberreflects a profit of $2,544. January reflects a profit of $1,030.February reflects a loss of $615. March reflects a profit of$1,093. April reflects a profit of $1,768. The total profit, tothe end of April, is reflected as $5,214. The document alsocontains an explanation that the loss in September andOctober was partially attributable to the consultant fee paidto Steele in the amount of $2,100 in September and $2,000inOctober.Roenau was requested to explain why the direct laborcost, in Respondent's Exhibit 2, was shown as $4,155 forJanuary while, in Respondent's Exhibit 1, this item was$3,699. Roenau's explanation was that the higher figure wasthe actual wages paid while in the earlier study he had used.,one twelfth of the year." Roenau did not explain what hemeant by 1/12 of the year since the mailing operation didnot begin until September.I have compared the asserted labor costs on Respondent'sExhibit 2 with the costs reflected on the document Nolanprepared for Raeth to deliver to Childs. The following varia-tions appear, comparing Respondent's Exhibit 2 with Gen-eralCounsel's Exhibit 12. September, $3,205 and $3,300;October, $4,502 and $3,470; November, $5,174 and $3,585;December, $4,462 and $4,820; January, $4,155 and $3,699;February, $3,745 and $3,128; March, $3,158 and $3,468;April, $3,190 and $3,688. There are similar discrepancies inthe amounts charged for supervision, for fringes, and otheritems. Total sales for April in Respondent's Exhibit 2 arereflected as $6,821, while the earlier document reflects salesfor the same month as $8,576.Accordingly, particularly in the light of the undisputedevidence as to the reason for the closing of the mailing18Resp Exh 2 While this exhibit was rejected, I now modify my rulingand the exhibit is received19However, by computing the monthly gains and losses, and subtractingthem from the total profit shown, it apears that November reflected a profitof $804department, I find no substance or merit to Respondent'spurported economic defense.Concluding FindingsIt is patent and I find that Respondent discontinued itsmailing department and went out of business relative to itsmailing operation on June 9 solely to avoid having to recog-nize ITU, or the Mailers Union, in the event a majority ofthe employees in the mailing department accorded repre-sentative status to said Union in an election which was notheld.Counsel for General Counsel acknowledged that he hadnot introduced evidence to show that a majority of themailing department employees were ever represented byany union, including the ITU. He asserted he was not seek-ing aGisselremedy, but was seeking a remedy of reestab-lishment of the mailroom, reinstatement of the employees,with backpay.Counsel for General Counsel, in his brief, cites the Boarddecision in thePlastics Transportcase.20 In that case, theBoard distinguished the holding of the Supreme Court intheDarlingtoncase,21 finding that Respondent Stafford andRespondent Plastics were the same company and the Wa-terman Terminal was operated as no more than one of theterminals of Stafford, and about half of Plastics' businessconsisted of interstate shipments under Stafford's authori-zation. I find thePlasticscase inapposite.22In theDarlingtoncase,supra,the Court found that Dar-lington was a South Carolina corporation operating onetextilemill. The majority of Darlington stock was held byDeering Milliken, a New York "selling house" marketingtextiles produced by others. Deering Milliken, in turn, wascontrolled by Roger Milliken, president of Darlington, andby other members of the Milliken family. The Board foundthat the Milliken family, through Deering Milliken, operat-ed 17 textile manufacturers, including Darlington, whoseproducts, manufactured in 27 different mills, were marketedthrough Deering Milliken.Id.at 265. After the TextileWorkers Union won a representation election, the board ofdirectors of Darlington voted to liquidate the corporation.The plant ceased operations and all plant machinery andequipment was sold.Id.at 266. The Board found that Dar-lington had been closed because of the union animus ofRoger Milliken and held that to be a violation of Section8(a)(3). The Board found Darlington to be part of a singleintegrated employer group controlled by the Milliken fami-ly and held that Deering Milliken was liable for the unfairlabor practices of Darlington. The Board ordered backpayfor all Darlington employees until they obtained substan-tially equivalent work or were put on preferential hiring listsat other Deering Milliken mills.Id.at 267. The Court ofAppeals held that even acceptingarguendothe Board's de-termination that Deering Milliken had the status of a singleemployer, the company has the absolute right to close outa part or all of its business regardless of antiunion motives.20 Plastics Transport, Inc,193 NLRB No 10i1TextileWorkers v Darlington Manufacturing Co,380 U.S. 263 (1965)22 In view of my findings,infra,I find it unnecessary to consider an alterna-tive remedy, suggested by General Counsel in his brief, and found by theBoard inLees Shopping Center, Inc,198 NLRB No 73 GEORGE LITHOGRAPHCOMPANY439The Supreme Court then stated: "We hold that so far as theLaborRelations Act is concerned,an employer has theabsolute right to terminate his entire business for any reasonhe pleases,but disagreewith the Court of Appealsthat suchright includesthe abilityto close part of a business nomatter what the reason.We concludethat the cause mustbe remanded to the Board for further proceedings." Id at268. The Court said: "We holdhere only that when anemployer closes his entire business,even if the liquidationismotivated by vindictivenesstoward the Union,such ac-tion is not an unfairlabor practice."Id.at 273-274. TheCourt notedthat a "partial closing,"in view of the fact thatthe Darlington plant was part of an integrated enterprisemight have repercussions on what remains of the business,affording the employer leverage for discouraging the freeexercise of Section7 rightsamong remaining employees, asfound in cases involving a"runaway shop"and "temporaryclosing."The Courtremanded the case to the Board fordetermination of whether"a partial closing is an unfairlabor practice under Section 8(a)(3) if motivatedby a pur-pose to chill unionismin anyof the remaining plants of thesingle employer and if the employer may reasonably haveforeseenthatsuch closingwould likelyhave that effect."Id.at 275.General Counsel,in his brief,urges the decision of theSupreme CourtinDarlingtonis inapplicable as the Courtdistinguished between the closing of a single plant geo-graphicallyremoved fromthe employer'sother facilities.General Counel urges that the closing herein was a smalldivision of an integrated operation at a single location. Re-spondent calls attention to the tests stated by the Court asessential to find a violation of Section 8(a)(3) as:If the persons exercising control over a plant that isbeing closed for antiunion reasons(1) have an interestin another business,whetheror not affiliated with orengaged in the same line of commercial activity as theclosed plant,of sufficient substantiality to give promiseof their reaping a benefit from the discouragement ofunionization in that business; (2) act to closetheir plantwith the purpose of producingsuch a result;and (3)occupya relationship to the other business whichmakes it realistically foreseeable that its employees willfear that such business will also be closed down if theypersist in organizational activities,we think that anunfair labor practice has been madeout.Id.at 275-276.The Court remandedthe case for the Board to determinethe effect of the closing on the employees in the other plants.In theMotor Repaircase 23 the Board held:We agree with the Trial Examiner that the closing of23Motor Repair, Inc,168 NLRB 1082, 1083Respondent's Birmingham operation was motivated bya desire to thwart the unionization of the Birminghamshop.However,as the Supreme Court clearly indicatedinDarlington,the permanent closing of part of anemployer's business,even though motivated by a desireto thwart the unionization of the closed operation, isnot an unfair labor practice unless there is proof as wellthat the closing was "motivated by a purpose to chillunionism in any of the remaining plants of the singleemployer and the employer may reasonably have fore-seen that such closing would likely have that effect.In theRochatcase 24 the Board reconsidered an earlierdecision by reason of the Supreme Court decision inDar-lingtonand held: ". . . we conclude that Respondent's pur-pose in closing down its sheet metal operations was not to`chill'unionism among its remaining employees,and thattermination of these operations was not therefore,in viola-tion of Section8(a)(3) of the Act." 25The undisputed facts are that Respondent had a printingplant, and inferentially a bindery operation,since 1924. Themailing operation,undertaken in September 1971, whilelocated in the same plant,was a separate operation exceptfor shipping and receiving and similar services. The employ-ees of the other departments were represented by LPIU andthe Bindery Workers Union and the Building Service Em-ployees Union.There is not a scintilla of evidence fromwhich it could be reasonably inferred that the closing of themailing department had a chilling effect on the union activi-ties of Respondent's remaining employees.Accordingly,for the reasons stated,I find that Respon-dent,in closing its mailroom department,discontinuing thatportion of its business,and discharging its mailroom em-ployees on June 9,1972, even though motivated by a desireto avoid having to recognize ITU or the Mailers Union, hasnot engaged in conduct proscribed by Section 8(a)(3) and(1) of the Act.CONCLUSIONS OF LAW1.Respondent is an employer engaged in commerce andin activities affecting commercewithin themeaning of Sec-tion 2(2), (6), and(7) of the Act.2.San Francisco Oakland MailersLocal No.18 is a labororganization within the meaning of Section 2(5) of the Act.3.By closing its mailing department and discharging itsmailroom employees on June9, 1972,Respondent has notengaged in conduct in contravention of Section 8(a)(3) and(1) of the Act.[RecommendedOrderomitted from publication.]24 A- CRochat Company,163 NLRB421, 422,modifying 150 NLRB 1402.25 See alsoMorrisonCafeteriasConsolidated,Inc,177 NLRB591, in whichthe Board reconsidered its decision in 148 NLRB 139